 444DECISIONS OF NATIONAL LABOR RELATIONS BOARD4.The Company has engaged in and is engaging in unfair labor practices inviolation of Section 8(a)(1), (2), (3), and(5) of the Act.5.The aforesaid unfair labor practices affect commerce within the meaning ofSection 2(6) and(7) of the Act.[Recommendations omitted from publication.]Dittler Bros.,-Inc.,Ruralist Press, Inc., Foote&Davies, Inc.,and Frank Carter and Julia Akins, Partners,d/b/a SuperiorPrinting Company1andTruck Drivers and Helpers LocalUnion No. 728, affiliated with International Brotherhood ofTeamsters,Chauffeurs,Warehousemen and Helpers of America,Petitioner.Case No. 10-RC-4736. July 25, 1961DECISION AND DIRECTION CF ELECTIONUpon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Donald D. Greer, hearingofficer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed .2Upon the entire record, the Board finds :1.The Employers are engaged in commerce within the meaning ofthe Act.2.The labor organizations named below claim to represent certainemployees of the Employers.3.A question affecting commerce exists concerning the representa-tion of certain employees of the Employers, within Section 9(c) (1)and Section 2 (6) and (7) of the Act.'4.The Petitioner seeks a multiemployer unit comprised of the em-ployees of the above-named Employers.Employer Foote & Davies,Inc., hereafter called Foote & Davies, and the Intervenor are the onlyparties objecting to the unit sought.Both urge the exclusion ofFoote & Davies from the requested multiemployer unit.Foote &Davies argues that it has never participated in "true" multiemployeri The names of the Employers appear as corrected at the hearing.2We find no merit in the contention of the Intervenor,Atlanta Printing Specialties andPaper Products Union,Local 527,Subordinate to International Printing Pressmen andAssistants'Union of North America,APL-CIO, that the Regional Office(Tenth Region)gave improper assistance to the Petitioner prior to the filing of the instant multiemployerpetition.For the Regional Director's staff was merely carrying out its duties when, inconnection with having Petitioner withdraw single-employer petitions,it told Petitionerof the existence of the multiemployer bargaining history involving the above-namedEmployers.See Statement of Procedure of the National Labor Relations Board, Section101.18.Accordingly,we deny Intervenor'smotion to dismiss based on such grounds.Intervenor's further contention that the form of the petition was not in conformity withSection 102.60 of the Board'sRules and Regulations is without merit.3Intervener attacks Petitioner's showing of interest.The sufficiency of a Petitioner'sshowing of interest is an administrative matter not subject to litigation0 D. Jennings& Company,68 NLRB 516.We are administratively satisfied that the Petitioner's show-ing of interest is adequate to support the instant multiemployer petition.132 NLRB No. 29. DITTLER BROS.,INC., ETC. -445'bargaining for the employee classifications involved herein, but that,even if it had, it has effectively withdrawn from the multiemployer -group. Intervenor argues that Foote & Davies has effectively with-drawn from what it admits is an established multiemployer bargain-ing group.Petitioner contrarily contends that the attempted with-drawal is ineffective because it took place after the filing of thepetition.All the Employers are members of the Printing Industry of Atlanta,an employer association, and have bargained as a group with Inter-venor for the employee classifications involved herein since at least1955.At the conclusion of such negotiations, each Employer has ex-ecuted a separate but identical agreement with Intervenor pursuantto a mutual understanding that they will be bound by the results ofthe negotiations.The most recent agreements between the Employers and the Inter-venor expired May 14, 1960. Thereafter, on May 17, the four Em-ployers, in the same manner as above, met with a representative of theIntervenor to attempt to negotiate new agreements.The instant' pe-tition was filed on June 24, 1960.On June 27 the Employers met'again with a representative of the Intervenor.On June 28, 1960,Foote & Davies notified the Association and the Intervenor of itsintention of withdrawing from group bargaining, and thereafter,with the Intervenor's consent, bargained with the Intervenor on asingle-employer basis.4In view of the bargaining history, it is clear, and we find, that on,June 24, 1960, when Petitioner filed the instant multiemployer peti-tion, the employees of the four Employers constituted an appropri-ate multiemployer unit of which the employees of Foote & Davies werea part.' It is also clear that the attempted withdrawal of Foote &Davies took place after the instant petition was duly filed.*Following the close of the hearing,Foote & Davies advised the Board that it andIntervenor had executed an agreement on July 9, 1960,shortly before the hearing opened.This agreement is not urged as a bar to the inclusion of Foote & Davies in the multi-employer unit.Indeed,the agreement provides that it shall become void if the Boarddetermines that a unit other than a single-employer unit is appropriate,and Foote &Davies in addition has advised the Board that the contract has not been put into effectpending the determination ofthis proceeding5 See,e.g.,Local 19, International Brotherhood of Longshoremen,AFL-CIO (ChicagoStevedoring Co, Inc ),125 NLRB 61,at 63-65;Alton Association of Petroleum Retailers,Inc.,124 NLRB 1213, at 1214-1215.Indeed,as noted above, Foote & Davies in ItsJune 28 letters of withdrawal admitted the existence of the bargaining group.We find no merit in Intervenor's contention that two firms not named in the petitionare properly includible in the unit.As to one firm,the evidence indicates that,at most,it signed agreements with the Intervenor similar to those signed by the Employers. Suchmere adoption of contracts affords insufficient basis for inclusion of this firm in- the multi-employer unit.SeeShreveport-Bossier Cleaners & Laundries,Inc,124 NLRB 534, at536-537.As to the other firm, the record indicates that, if it ever did engage in jointbargaining,itwithdrew therefrom at least 1 year before the instant proceeding com-menced.Accordingly,we deny Intervenor'smotions in this connectionAnd, as we havefound that such firms are not includible in the unit,we also find,contrary to Intervenor,that they were not entitled to notice of this proceeding. 446DECISIONS OF NATIONAL LABOR RELATIONS BOARDFoote & Davies and the Intervenor nevertheless content that the-withdrawal action precludes inclusion of the employees of this Em-ployer in the unit.We find no merit in their position. Thus, as found.above, the only appropriate unit on June 24, when the petition wasduly filed, was the multiemployer unit including the employees ofFoote & Davies. For the Board to recognize the withdrawal attempted-herein, it would in effect be permitting Foote & Davies and the Inter-venor to fragmentize the unit which was appropriate at the time thepetition was filed.We do not believe that the purposes and policies ofthe Act would thus be served. In the circumstances of this case,therefore, we find that the attempted withdrawal herein was untimelyand ineffective because it took place after the filing of the petition.We cannot agree with our dissenting colleague that in finding the with-drawal by Foote & Davies to be untimely, we are violating "the basicright . . . of employers to withdraw from multiemployer bargainingat appropriate times."Our colleague apparently misunderstands ouropinion.We are not denying such right to Foote & Davies.What weare doing,rather, is fulfilling our statutory duty of determining whatis anappropriatetime for such withdrawal.And we have concluded,for the reasons stated, that the Foote & Davies withdrawal took placeat aninappropriatetime.The dissent, instead, would find that allwithdrawals, for whatever motives, are timely, and must therefore behonored, so long as the old contract has expired and no new contracthas been signed.Thus, it would permit unilateral employer with-drawals taking place after a petition is filed, the situation here pre-sented, or presumably after a hearing is held or, indeed, even after anelection is directed.And it apparently would also permit the com-plete dissolution of multiemployer groups by their members at suchtimes.The uncertainty as to what would be the appropriate unit orunits at any given time resulting from such abandonment to individualemployers of the Board's statutory control of unit determinations isobvious.But the dissent does not stop there.Thus, though asserting the prin-ciple of a unilateral right in employers to withdraw, it also groundsits finding, "in addition" to this right, on the failure of either theEmployer group or the Intervenor-incumbent to object to the Foote& Davies withdrawal action.Would our dissenting colleague, as hislogic compels, therefore refuse to recognize a withdrawal in anothercaseif either of these parties objected?And if so, is he not therebyemasculating an employer's "basic right . . . to withdraw . . . atappropriate times," since the nonwithdrawing employers and/or theincumbent union could effectively thwart such "right" by objecting?The dissent purports to grant the Foote & Davies employees theopportunity of expressing their desires for representation. In fact,it does not grant them an adequate opportunity.Thus, it would not DITTLER BROS., INC., ETC.447afford them a self-determination election in which they could indicatetheir desire either for representation on a separate unit basis or forcontinued representation on the historic' overall multiemployer basis.Rather, it would establish two separate units, one of the Foote &Davies employees alone, and another of the other Employers' em-ployees.Thus, even if the Foote & Davies employees chose the samelabor organization as the other employees, at least an apparent expres-sion of their desire for continued overall representation, it is not cer-tain that this desire would be fulfilled.For since the dissent wouldestablish two separate units, two separate certifications would haveto issue.And, therefore, either Foote & Davies or the remaining Em-ployers could refuse to bargain for a unit larger than the separatelycertified unit covering their employees alone. Thus, they could therebyeffectively frustrate the desires of the Foote & Davies employees de-spite the purported protection of such desires by the dissent.Accordingly, for the foregoing reasons, we find that the multi-employer unit including Foote & Davies, as requested by the Peti-tioner, is appropriate and we shall direct an election therein.Wetherefore find that the following employees of Dittler Bros., Inc.,Ruralist Press, Inc., Foote & Davies, Inc., and Frank Carter and JuliaAkins, Partners, d/b/a Superior Printing Company constitute a unitappropriate for the purposes of collective bargaining within Section9 (b) of the Act :All truckdrivers, packers, washup men, combination packers andutility men, jacklift men and helpers, and porters, at the Employers'Atlanta, Georgia, operations, excluding technical employees, salesemployees, office clerical employees, professional, employees, guards,and supervisors as defined in the Act, and all other employees.6[Text of Direction of Election omitted from publication.]MEMBER FANNING, dissenting :I dissent from the decision of my colleagues to include the em-ployees of Foote & Davies in the multiemployer unit in which theydirect an election.Instead I would direct two elections : one in themultiemployer unit minus the employees of Foote & Davies, and an-other in a separate unit limited to the employees of Foote & Davies.My reason for so doing is the basic right-as I see it-of employersto withdraw from multiemployer bargaining at appropriate times.This is a right the Board has frequently recognized but does not herehonor.'In this case the contract between the Employers and theIntervenor had expired.Negotiations were under way but no new6 The composition of the unit was stipulated to by all theparties and is in conformitywith the bargaining history7SeeInternational Brotherhood of ElectricalWorkers, AFL-CIO, and Local 59, etc.(Texlite, Inc),119 NLRB 1792, 1793, and cases there cited. 448DECISIONS, OF NATIONAL LABOR RELATIONS BOARDcontract had been agreed upon when the petition was filed. This wasan appropriate time for the petition of a new bargaining representa-tive, butalsoanappropriate time for withdrawal by an Employermember of the group who, for any reason, preferred to bargain inthe future on a single-employer basis. In addition, the Employergroup, assuch, acquiesced in the withdrawal, as did the incumbentUnion, hence there was no objection to the withdrawal by any party'to the existing bargaining relationship.When, as here, such withdrawal takes place after a petition by an-other union has been filed for the overall unit, I would, however, directthat an election be held to determine the desires of the employeeswhose Employer has withdrawn.8As the incumbent Union is stillseeking to represent these employees evidenced by the post-petitioncontract entered into between it and Foote & Davies, the withdrawingEmployer-I would of course put that Union on the ballot.My colleagues characterize my position as an "abandonment to in-dividual employers of the Board's statutory control of unit determina-tions."I would describe it, instead, as a realistic interpretation ofthe Board's statutory authority., They overlook the fact that thestatute makes no provision for multiemployer units. Specifically Sec-tion 9(b) provides:The Board shall decide in each case whether, in order to assure toemployees the fullest freedom in exercising the rights guaranteedby this Act, the unit appropriate for the purposes of collectivebargaining shall be the employer unit, craft unit, plant unit, orsubdivision thereof :That multiemployer units receive Board recognition at all stems fromthe fact that the employers involved have themselves agreed to betreatedas "an" employer.The Board does not undertake to set up amultiemployer unit in the first instance absent specific assent by theemployers or a pattern of bargaining-by them indicating assent.Allmultiemployer bargaining units which 'result from Board proceedingsare peculiarly.the result' of employer consent and Board' discretion.When one' of such a ' group seeks, to withdraw from such bargaining,the Board-as my colleagues agree-will, if a petition is, before 'it,decide whether the time is appropriate for such withdrawal.Thisdetermination involves, among other basic ' considerations, fair playto the parties to the existing relationship.With regard to this caseI consider the time appropriate inasmuch as bargaining was then8I would require no showing of interest by Petitioner in the single-plant unit inasmuchas Petitioner's showing is adequate in the multiemployer unit as it existed when the peti-tion was filed,and inasmuch as I would also direct an election in the remnant of thatunitCompareAndes Fruit Company, etal, 124 NLRB 781, footnote 23, in which I didnot participate;Koehring Southern Company,108NLRB 1131,footnote 12. In both noelection was directed in the larger unit petitioned for. HALLENBERGER, INC.449going on andall parties to the, existing relationship acquiesced in thewithdrawal.Obviously my views are limited to the facts here in-volved and I do not express an opinionas toappropriate times forwithdrawals generally. I believe that it is equally obvious that grant-ing the employees of Foote & Davies a self-determinationelection asto whethertheywish to return to a multiemployer unit from whichtheir employer has withdrawn would,run contrary to the concept thattheir employer can effect' a withdrawal and has done so.CHAIRMAN MCCULLOCHand MEMBERBROWN took no part in theconsideration of the above Decision and Direction of Election.Hallenberger,Inc.andChauffeurs,Teamsters and Helpers LocalUnion 215, International Brotherhood of Teamsters,Chauf-feurs,Warehousemen and Helpers of America.'CaseNo.25-Rill-118. , July 25, 1961DECISION AND DIRECTION OF ELECTION . `Upon a petition duly filed under Section 9 (c) of the National LaborRelations Act, a hearing was held before Jolln W. Hines, hearing offi-cer.The hearing officer's rulings made at the hearing are free fromprejudicial error and are hereby affirmed 2' 111Pursuant to the provisions of Section 3 (b) of the Act, the Boardhas delegated its powers in connection with this case to a three-member panel [Chairman McCulloch and Members Rodgers andLeedom].Upon the entire record in this case, the Board finds :1.The Employer, an Indiana corporation having a place of busi-ness in Evansville, Indiana, is engaged in selling and- servicing trailerand tractor equipment at wholesale and retail.During the year end-which in excess of $250,000 represented sales to customers located out-side the State of Indiana.During the same period, its purchases fromsources outside the State were valued at more than $300,000.We find, contrary to the Union's contention, that the Employer isengaged in commerce within the meaning of the Act and that it willeffectuate the policies of the Act to' assert jurisdiction herein.'1The name ofthe Unionappears as amended at the hearing.2At thehearing theUnion movedto strike from the record the testimony of theEmployer's president because of its allegedly incredible nature andthe witness'allegedlyevasive attitude.The hearingofficer denied the motionSee Sec 10266(d) (3), rationalLaborRelations Board Rules and Regulations,Series 8(1959).The Unionhas renewedthe motion before the Board.We find no errorin the hearing officer's ruling.Accord-ingly, it ishereby affirmed.`9The Union has moved to dismissthe petitionbecause ofthe allegedlack of validevidence to prove jurisdictionThe abovefindings as to jurisdiction are based on the132 NLRB No. 35.